HARWOOD, Justice.
■ Among the grounds of the Petition for Writ of Certiorari was that the Court of Criminal Appeals did not follow the holding of this court in holding that the trial court “did not err in denying the appellant’s motion to exclude the evidence nor ■ in denying the affirmative charge,” in that such conclusion is in conflict with Lang v. State, 252 Ala. 640, 42 So.2d 512, and the pronouncements in that case as to the measure of proof essential to convict a person charged with a felony, where the evidence presented is circumstantial.
*578The facts in this case are undisputed. The appellant offered no evidence in the trial below. There being no dispute about the facts, we may go to the record for a more complete understanding of those features treated in the opinion of the Court of Criminal Appeals. Johnson v. State, 277 Ala. 655, 173 So.2d 824; Helms v. State, 270 Ala. 603, 121 So.2d 106; Southern Railway Co. v. Terry, 268 Ala. 510, 109 So.2d 919; Vardaman v. Benefit Ass’n of Railway Employees, 263 Ala. 236, 82 So.2d 272; Cranford v. National Surety Corp., 231 Ala. 636, 166 So. 721; Hood v. State, 230 Ala. 343, 162 So. 543.
In connection with the testimony of Mrs. Cleo Clark, the record shows that when she saw the two boys at Mrs. Bryant’s automobile, neither being the appellant, she did not pay particular attention to them as she “figured” they had come, to repair Mrs. Bryant’s automobile. She went into her house and later heard some “blundering” at the automobile. We think a significant portion of Mrs. Clark’s testimony was that it was “after dinner,” between 2:30 and 4:00 P.M., that she observed the two boys at the automobile.
In chronological sequence the evidence shows that Mrs. Bryant’s malfunctioning or nonfunctioning automobile was left in front of the Clark home around 9:00 A.M. When Mrs. Bryant returned to her automobile at 1:00 P.M., the battery had been taken from the automobile and it had been otherwise damaged.
Between 11:00 A.M., and noon on the day in question, Earl Clark had seen the defendant, his brother, and a McCaghren boy riding north in a truck on the road on which the Bryant automobile was parked. The truck was then between a quarter and a half mile from where the Bryant automobile was parked. He recognized the truck as belonging to Omie Johnson, the appellant’s father.
The testimony of Omie Johnson and Chamness, the deputy sheriff, merely shows that a blue truck had been driven away from Omie Johnson’s garage by some person and abandoned on a road in Lawrence County. Johnson did not know who had driven the truck off. When Johnson recovered his truck the battery from the Bryant automobile was in the truck.
Analysis of the state’s evidence shows only that the appellant was observed in his father’s truck with two other boys driving along a public road between 11:00 A.M., and noon on the day in question about a quarter to a half mile away from where Mrs. Bryant’s automobile was parked, and the stolen battery was found in the truck.
Mrs. Cleo Clark’s testimony is of little probative value in connecting the appellant with this offense. She testified that neither of the two boys she had very casually observed at the Bryant automobile was of similar size to the appellant, and she saw no other person at the Bryant automobile. Further, she testified that the two boys were observed by her “after dinner” between 2:30 and 4:40 P.M.
No better statement of the doctrines of our cases, and we may add of the former Court of Appeals, may be found than that by Stone, J., in Ex parte Aeree, 63 Ala. 234:
“The humane provisions of the law are, that a prisoner, charged with a felony, should not be convicted on circumstantial evidence, unless it shows by a full measure of proof that the defendant is guilty. Such proof is always insufficient, unless it excludes, to a moral certainty, every other reasonable hypothesis, but that of the guilt of the accused. No matter how strong the circumstances, if they can be reconciled with the theory that some other person may have done the act, then the defendant is not shown to be guilty, by that full measure of proof which the law requires.”
The only inference raised by the state’s evidence in this case is that it was possible that defendant may have committed the offense with which he was charged. Be*579yond this possibility resort must be had to surmise, speculation, and guesswork to establish the appellant’s criminal agency and connection with the- offense charged. No rule is more fundamental or better settled by a myriad of cases of this court, and of the former Court of Appeals, than that a conviction cannot be predicated upon such bases. See 6 Ala.Dig., Crim.Law, No. 560, for innumerable authorities enunciating this doctrine.
The appellant was due to have been granted in the trial court his motion to exclude the evidence, and to have had given his requested affirmative charge.
It is our view that the decision and judgment of the Court of Criminal Appeals is in conflict with the prior decisions of this court touching on the degree of proof required to sustain a conviction on circumstantial evidence. The judgment of the Court of Criminal Appeals is due to be reversed.
Reversed and remanded.
HEFLIN, C. J., and SIMPSON, COLEMAN, BLOODWORTH and McCALL, JJ., concur.
LAWSON, MERRILL and MADDOX, JJ., concur specially.